Citation Nr: 1708461	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  98-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2007, the Board denied multiple claims not now on appeal and remanded the claim of service connection for a respiratory disorder to the Agency of Original Jurisdiction (AOJ).  

In an October 2010 decision, the Board remanded the claim of service connection for a respiratory disorder for an initial AOJ review of evidence recently added to the record.  

In a March 2016 decision, the Board remanded the claim of service connection for a respiratory disorder for a VA examination.  Since the examination was scheduled, and the Veteran was informed of the examination but chose not to report for reasons explained in detail below, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last adjudication, new evidence has been associated with the claims file.  In August 2016, the Veteran's then-representative submitted a waiver of the Veteran's right to have any evidence submitted at a later time initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).  

The record reflects that the Veteran appears to be appealing a rating decision denying the issue of entitlement to a higher rating for chloracne.  VBMS and the electronic Veterans Appeals Control and Locator System (VACOLS) reflect that an appeal is being processed.  The Board's review of the electronic record reveals that the AOJ is still taking action on the issue.  The Board will not take jurisdiction over the issue at this time.


FINDING OF FACT

The Veteran failed to report for an examination without good cause.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in multiple letters of the information and evidence needed to substantiate and complete the claim decided herein.  It also informed him as to what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  See VA letter to Veteran dated in December 2005.  Subsequent the letters in February 2010 and April 2010, though related to other claims, notified the claimant of regulations pertinent to service connection claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While these were not issued prior to the initial decision in this matter, the claims have been readjudicated most recently in the August 2016 Supplemental Statement of the Case (SSOC).  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

With regard to the duty to assist, VA has obtained all relevant medical evidence to include available service treatment records (STRs), service personnel records, and VA, Social Security Administration and identified private treatment records.  Moreover, the Veteran underwent VA examination in 2007.  Because the Board found this examination inadequate, another examination was ordered by the Board in the March 2016 decision remand.  The Veteran failed to report for the examination scheduled in July 2016.  He indicated in a telephone call with a VA representative that he did not wish to attend any respiratory examination, as he does not have any respiratory issues or concerns.  The VA personnel explained that he had a claim on appeal for a respiratory disorder.  The Veteran responded that he did not wish to be examined, and does not have a respiratory disorder.  

Here, it is clear that the Veteran does not want to report for the examination.  Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a).  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

It is important to note that section 3.655 addresses original claim for compensation and does not use the term service connection.  An original claim is the initial complete claim for one or more benefits on an application form prescribed by the Secretary.  38 C.F.R. § 3.160.  Here, the original claim for compensation was the 21-526 filed in May 1984.  In fact, the June 1985 rating decision noted that jurisdiction "J" was Original Disability Claim.  Here, at best, there was an other original claim (a new claim for service connection/compensation).  The Veteran failed to report without good cause and the claim is denied.


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


